Citation Nr: 1716171	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  13-12 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board first considered the matter in a May 2015 decision, at which time it was remanded to the RO for additional collection of treatment records and a new audiological examination.  That examination took place in September 2015, and the RO issued a supplemental statement of the case in November, affirming its original denial of the Veteran's claim for service connection for bilateral hearing loss.

For reasons described more fully below, the Veteran's claim is denied.


FINDING OF FACT

The Veteran's bilateral hearing loss did not manifest itself during, or as a result of, the Veteran's active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist 

When the VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which of this information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b)(2016).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. 

Here, the Veteran's August 2011 claim was submitted as a fully developed claim with a Fully Developed Claim Certification executed by the Veteran. Under the framework for a fully developed claim, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by the VA. When filing a fully developed claim, a veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA. Under certain circumstances, additional development, including obtaining additional records and providing the veteran with a VA medical examination, may still be required prior to the adjudication of the claim. See VA Form 21-526EZ.

The fully developed claim form includes notice to the veteran of what evidence is required to substantiate a claim for service connection and of the veteran's and VA's respective duties for obtaining evidence. The notice also provides information on how VA assigns disability ratings. See id.  Thus, the notice that is part of the claim form submitted by the veteran satisfies the duty to notify.

The Veteran's service treatment records and VA records have been obtained and associated with the claims file.  The Veteran was also provided with multiple VA examinations.  VA's duty to assist with respect to obtaining relevant records and appropriate examinations have been met. 38 C.F.R. § 3.159(c) (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was offered, but declined, the opportunity for a hearing on his claim before the Board. 

Service Connection

The Veteran's claim for service connection for bilateral hearing loss was received on August 23, 2011.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or "nexus", between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a)(2016).

Moreover, where a veteran has served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and one of the diseases listed as "chronic" in 38 C.F.R. § 3.309 becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§  3.307, 3.309(2016).  For these "chronic" diseases, service connection may also be based on a continuity of symptomatology. 38 C.F.R. § 3.303(b)(2016).  Sensorineural  hearing loss is considered an organic disease of the nervous system, which is identified as a chronic disease subject to presumptive service connection in 38 C.F.R. § 3.309 (a)(2016). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385(2016).

Here, the Veteran was first diagnosed with sensorineural hearing loss in the frequency ranges of 500 to 4000 and 6000 or higher Hz for both the right and left ear in a March 2013 VA examination, based on the following test results:

Puretone thresholds in decibels (air conduction)

MHZ
500
1000
2000
3000
4000
Right
35
30
35
60
65
Left
45
35
40
50
50

Speech Discrimination Test (Maryland CNC word list)

Right
90%
Left 
84%


This precise diagnosis was confirmed in a September 2015 VA examination, based on the following test results:

Puretone thresholds in decibels (air conduction)

MHZ
500
1000
2000
3000
4000
Right
35
35
40
65
65
Left
45
40
45
55
55


Speech Discrimination Test (Maryland CNC word list)  

Right 
76%
Left
80%

The question for the Board is thus whether this current disability can be connected to an in-service incurrence.  A notable possible source of this connection is the Veteran's  military occupational specialty code noted on his DD-214, Air Frame Repairman.  Indeed, in his October 2011 notice of disagreement, the Veteran confirms that he did perform aircraft repair during service and emphasizes that he was never issued anything to protect his ears.  He further notes that this duty involved using rivet guns in small enclosed areas for prolonged periods of time, and that it was a very noisy operation.  In an October 2011 VA hearing examination, the examiner notes, as a basis for his opinion that the Veteran's tinnitus, now service-connected, that the tinnitus is likely "related to some degree to his military service", because the Veteran was "likely exposed to high levels of noise in the military."

However, what is also noted by the examiners in both the October 2011 and March 2013 VA examinations, as well as the examiner in a September 2015 VA Examination -- each of whom opined that the Veteran's bilateral hearing loss was not more likely than not related to service -- is that the Veteran's service separation examination in January 1969, as well as his service entrance physical from November 1966, show hearing levels within the normal range.  Further, the evidence of record shows no permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hz for either the left or right ear.  While the September 2015 examiner acknowledges the possibility that the separation physical examination was done on a different calibration scale, he also notes that whether or not a correction for such possibility is made in either ear at any level of frequency, the results still fall within the normal range.  Thus, regardless of any noise exposure the Veteran may have had during service, it did not manifest itself in any hearing disability during that time.  Importantly, as both the September 2015 and March 2013 examiners point out, established medical literature supports the proposition that delayed onset of noise-induced hearing loss is extremely unlikely.  That examiner further specifically notes that the Veteran himself has stated that the onset of his hearing loss was in his 40s, more than a decade and a half after he left military service at age 24, well beyond the time period for presumptive service connection based on post-service manifestations of chronic diseases and sufficiently distant to diminish arguments in favor of continuity of symptomatology.  38 C.F.R. § 3.307(a)(3)(2016).

In addition, the September 2015 examination report also notes possible alternative, post-service sources of causation for the Veteran's present hearing loss.   First, as the Veteran himself has offered, he did continue to work in the aircraft repair industry for nearly twenty years at McDonnell Douglas after his separation.  The Veteran does indicate, however, that ear protection was mandatory in that environment.  The other possible source of hearing loss comes from the Veteran's own description of his recreational activities -- raised by the Veteran at the September 2015 VA examination, though not at the March 2013 VA examination:  that he had occasional recreational noise exposure from hunting.  The Veteran indicated that this exposure occurred after service, though he said he had not hunted in a number of years by that time.  

The Board acknowledges the Veteran's assertions that his bilateral hearing loss is related to his military service. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of permanent bilateral hearing loss falls outside the realm of common knowledge of a lay person because it can be due to many different causes and it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Determining the level of noise exposure necessary to cause permanent bilateral hearing loss falls outside the realm of common knowledge of a lay person. In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his bilateral hearing loss, or whether post-service noise exposure was or was not severe enough to cause bilateral hearing loss requires medical expertise that the Veteran has not demonstrated. See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007). As such, the Board assigns no probative weight to the Veteran's assertions that his bilateral hearing loss are in any way related to his military service or that his post-service hearing loss/noise exposure was not sufficient to cause bilateral hearing loss.

In regard to continuity of symptoms, the Board finds that the Veteran's bilateral hearing loss are properly afforded such consideration, as they are the enumerated conditions in 38 C.F.R. § 3.309(a)(2016).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    Moreover, any relationship between the current hearing loss and symptoms of hearing loss experienced over the years must be established by medical evidence because hearing loss may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve. Given the gap in audiology examinations between the Veteran's separation from service and the October 2011 VA examination, the Board finds no such evidence in the record here.

The Board does agree with the assertion proffered by the Veteran's representative in his September 2016 Post-Remand Brief that the absence of hearing loss at the time of his separation examination cannot serve as the sole basis for the denial of a claim for service connection for hearing loss.  Here, however, for the reasons described above, the likelihood that the primary identified source of such a service connection - the nature of the Veteran's work duty - has actually led to the Veteran's present hearing loss is severely diminished by the length of the delayed onset.  And additionally, there are other plausible, identifiable sources of hearing loss identified on the record.  Absent some additional evidence pointing to a more likely causal relationship between the Veteran's service and his present hearing loss, the Board cannot find that the lay and medical evidence here rise even to the level necessary to be viewed in the beneficial light required in 38 U.S.C.A. § 5107(2014).  

For the reasons set forth above, the Veteran's claim for service connection for bilateral hearing loss is denied.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


